DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 8, illustrated in Fig 6A in the reply filed on 06/07/2022 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/458,819 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims 1, 6, and 10 are anticipated by claims 1-20 of the copending Application; therefore, it is not patentably distinct from claims 1-20 of the copending Application. See the Table as shown below:
Application claims
Copending Application claims
Claim 1
Anticipated by claim 1
Claim 6
Anticipated by claim 1
Claim 10
Anticipated by claim 1


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “the electrode" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
	For purpose of compact prosecution, “the electrode” will be treated as if it were “an electrode.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-12, 14, and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Na et al. (U.S. 2018/0190698 A1, hereinafter refer to Na) in view of Na et al. (U.S. 2017/0062508 A1, hereinafter refer to Na ‘508).
Regarding Claims 1 and 7: Na discloses a photo-detecting apparatus (see Na, Fig.2C as shown below and ¶ [0003]), comprising: 

    PNG
    media_image1.png
    450
    763
    media_image1.png
    Greyscale

a photo-detecting device (260) (see Na, Fig.2C as shown above and ¶ [0115]) comprising: 
a carrier conducting layer (202/244) having a first surface and a second surface opposite to the first surface (see Na, Fig.2C as shown above); 
an absorption region (206) in contact with the carrier conducting layer (202/244) and configured to receive an optical signal and to generate photo-carriers in response to the optical signal (see Na, Fig.2C as shown above and ¶ [0115]), 
wherein the absorption region (206) is doped with a first dopant having a first conductivity type and a first peak doping concentration, and the absorption region (206) includes a first material (germanium/GeSi material) (see Na, Fig.2C as shown above, ¶ [0105], and ¶ [0115]), 
wherein the carrier conducting layer (202/244) is doped with a second dopant having a second conductivity type and a second peak doping concentration (see Na, Fig.2C as shown above and ¶ [0115]);
wherein the carrier conducting layer (202/244) comprises a second material having a bandgap greater than a bandgap of the first material (silicon) of the absorption region (206) (note: silicon has larger bandgap than germanium) (see Na, Fig.2C as shown above, ¶ [0104], and ¶ [0115]);
wherein the carrier conducting layer (202/244) is in contact with the absorption region (206) to form at least one heterointerface (see Na, Fig.2C as shown above);
wherein a ratio between the first peak doping concentration of the absorption region (206) and the second peak doping concentration of the carrier conducting layer (202/244) is equal to or greater than 10 (see Na, Fig.2C as shown above and ¶ [0115]); and 
a first electrode (224/234/222/232) formed over the first surface of the carrier conducting layer (202/244) and electrically coupled to the carrier conducting layer (202/244), wherein the first electrode (224/234/322/232) is separated from the absorption region (206), wherein the first electrode (224/234/322/232) is configured to collect a portion of the photo- carriers (see Na, Fig.2C as shown above and ¶ [0106]); and 
a second electrode (214) formed over the first surface of the carrier conducting layer (202/244) and electrically coupled to the absorption region (206) (see Na, Fig.2C as shown above) (as claimed in claim 1).  
Na is silent upon explicitly disclosing wherein the absorption region is doped with a graded doping profile (as claimed in claim 7).  
Before effective filing date of the claimed invention the disclosed absorption region were known to be doped with a graded doping profile in order to obtain a  higher optical absorption efficiency.
For support see Na ‘508, which teaches wherein the absorption region (508/510) is doped with a graded doping profile (see Na ‘508, Fig.5 and ¶ [0015]) (as claimed in claim 7).  
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Na and Na ‘508 to enable the absorption region (508/510) doped with a graded doping profile as taught by Na ‘508 in order to obtain a  higher optical absorption efficiency (see Na ‘508, Fig.5 and ¶ [0015]).
Regarding Claim 2: Na as modified teaches a photo-detecting apparatus as set forth in claim 1 as above. The combination of Na and Na ‘508 further teaches wherein the carrier conducting layer (202/244) comprises a first doped region (226) separated from the absorption region (206), wherein the first doped region (226) has a conductivity type different from the conductivity type of the absorption region (206), wherein the first doped region (226) is doped with a third dopant having a third peak doping concentration higher than the second peak doping concentration, and wherein the first electrode (224/234) is electrically coupled to the first doped region (226) (see Na, Fig.2C as shown above, ¶ [0115], and ¶ [0107]).
Regarding Claim 3: Na as modified teaches a photo-detecting apparatus as set forth in claim 2 as above. The combination of Na and Na ‘508 further teaches wherein the carrier conducting layer (202/244) includes a conducting region (244) having the second dopant, wherein the conducting region (244) has a depth less than 5 µm, and wherein the conducting region (244) is formed between the first doped region (226/236) and the absorption region (206) to transport a portion of the photo-carriers from the absorption region (206) to the first doped region (226/236) (see Na, Fig.2C as shown above, Fig.2A, and ¶ [0081]).  
The combination of Na and Na ‘508 teaches the thickness of absorption region (206) is 850 nm or 940 nm. From the teachings of Na Fig.2C, the thickness of conducting region (244) is equal to or greater than the thickness of absorption region (206). Therefore, Na teaches an overlapping ranges. Hence, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the depth of conducting region (244) through routine experimentation and optimization to obtain the desired conducting region because the depth of conducting region (244) is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05
Regarding Claim 4: Na as modified teaches a photo-detecting apparatus as set forth in claim 3 as above. The combination of Na and Na ‘508further teaches wherein the carrier conducting layer (502) is a substrate, and at least a part of the absorption region (506) is embedded in the substrate (502) (see Na, Fig.5K). 
Regarding Claim 6: Na as modified teaches a photo-detecting apparatus as set forth in claim 1 as above. The combination of Na and Na ‘508 further teaches wherein the absorption region (206) includes a first surface, a second surface that is opposite to the first surface, and one or more side surfaces between the first surface and the second surface, and wherein at least a part of first surface, second surface, and/or the one or more side surfaces are in contact with the carrier conducting layer (202/244) (see Na, Fig.2C as shown above). 
Regarding Claim 8: Na as modified teaches a photo-detecting apparatus as set forth in claim 1 as above. The combination of Na and Na ‘508 further teaches wherein at least 50% of the absorption region (206) is doped with a doping concentration of the first dopant equal to or greater than 1 x 1016 cm3 (see Na, Fig.2C as shown above and ¶ [0115]).  
Regarding Claim 9: Na as modified teaches a photo-detecting apparatus as set forth in claim 1 as above. The combination of Na and Na ‘508 further teaches wherein the first material includes germanium, and the second material includes silicon (see Na, Fig.2C as shown above, ¶ [0104]- ¶ [0105], and ¶ [0115]).
Regarding Claim 10: Na as modified teaches a photo-detecting apparatus as set forth in claim 1 as above. The combination of Na and Na ‘508 further teaches wherein the first conductivity type of the first dopant and the second conductivity type of the second dopant are different, and wherein a ratio of a doping concentration of the absorption region (206) to a doping concentration of the carrier conducting layer (244) at the heterointerface is equal to or more than 10 (see Na, Fig.2C as shown above, ¶ [0105], and ¶ [0115]).  
Regarding Claim 11: Na as modified teaches a photo-detecting apparatus as set forth in claim 1 as above. The combination of Na and Na ‘508 further teaches wherein a second doped region (209) in the carrier conducting layer (202/244) and in contact with the absorption region (206), wherein the second doped region (209) is doped with a fourth dopant having a conductivity type the same as the first conductivity type and having a fourth peak doping concentration higher than the first peak doping concentration, and wherein the second electrode (214) is electrically coupled to the second doped region (209) (see Na, Fig.2C as shown above, ¶ [0105], and ¶ [0115]). 
Regarding Claim 12: Na as modified teaches a photo-detecting apparatus as set forth in claim 11 as above. The combination of Na and Na ‘508 further teaches wherein a part of the second doped region (209) is covered by the absorption region (206), wherein the absorption region (206) has a width, and wherein a width of the second doped region (209) covered by the absorption region (206) is equal to or more than half of the width of the absorption region (206) (see Na, Fig.2C as shown above).
Regarding Claim 14: Na discloses a photo-detecting apparatus (see Na, Fig.2C as shown above and ¶ [0003]), comprising: 
a photo-detecting device (260) (see Na, Fig.2C as shown above and ¶ [0115]) comprising: 
a carrier conducting layer (202/244) having a first surface and a second surface opposite to the first surface, wherein the carrier conducting layer (202/244) includes a material (silicon) (see Na, Fig.2C as shown above, ¶ [0104], and ¶ [0115]); 
an absorption region (206) in contact with the carrier conducting layer (202/244) and configured to receive an optical signal and to generate photo-carriers in response to the optical signal, wherein the absorption region (206) includes a material (germanium) having a bandgap less than a bandgap of the material (silicon) of the carrier conducting layer (202/244) (note: silicon has larger bandgap than germanium) (see Na, Fig.2C as shown above, ¶ [0104]- ¶ [0105], and ¶ [0115]), 
wherein the absorption region (206) is doped with a first dopant having a first conductivity type and a first peak doping concentration (see Na, Fig.2C as shown above, ¶ [0105], and ¶ [0115]); 
wherein the carrier conducting layer (202/244) is doped with a second dopant having a second conductivity type and a second peak doping concentration (see Na, Fig.2C as shown above, ¶ [0105], and ¶ [0115]), 
wherein the carrier conducting layer (202/244) comprises a material different from a material of the absorption region (206) (see Na, Fig.2C as shown above, ¶ [0104]- ¶ [0105], and ¶ [0115]), 
wherein the carrier conducting layer (202/244) is in contact with the absorption region (206) to form at least one heterointerface (see Na, Fig.2C as shown above), 
wherein a ratio between the first peak doping concentration of the absorption region (206) and the second peak doping concentration of the carrier conducting layer (244) is equal to or greater than 10 (see Na, Fig.2C as shown above, ¶ [0105], and ¶ [0115]); and 
two switches (208/210) electrically coupled to the absorption region (206) and partially formed in the carrier conducting layer (202/244) (see Na, Fig.2C as shown above and ¶ [0108]), 
wherein each of the two switches (208/210) includes a control electrode (222/232) and a readout electrode (224/234) that are formed over the first surface and are separated from the absorption region (206), and the readout electrodes (224/234) and the control electrodes (222/232) are disposed at the same side of the absorption region (206) (see Na, Fig.2C as shown above).
Na is silent upon explicitly disclosing wherein the absorption region is doped with a graded doping profile.  
Before effective filing date of the claimed invention the disclosed absorption region were known to be doped with a graded doping profile in order to obtain a  higher optical absorption efficiency.
For support see Na ‘508, which teaches wherein the absorption region (508/510) is doped with a graded doping profile (see Na ‘508, Fig.5 and ¶ [0015]).  
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Na and Na ‘508 to enable the absorption region (508/510) doped with a graded doping profile as taught by Na ‘508 in order to obtain a  higher optical absorption efficiency (see Na ‘508, Fig.5 and ¶ [0015]).
Regarding Claim 16: Na as modified teaches a photo-detecting apparatus as set forth in claim 14 as above. The combination of Na and Na ‘508 further teaches wherein each of the two switches (208/210) includes a first doped region (226/236) under the respective readout electrode (224), and the carrier conducting layer (202/244) includes a conducting region (224) having the second dopant, wherein the conducting region (244) has a depth less than 5 µm, and wherein the conducting region (244) is formed between the first doped region (226/236) and the absorption region (206) to transport a portion of the photo- carriers from the absorption region (206) to the first doped regions (226/236) (see Na, Fig.2C as shown above, Fig.2A, and ¶ [0081]).  
The combination of Na and Na ‘508 teaches the thickness of absorption region (206) is 850 nm or 940 nm. From the teachings of Na Fig.2C, the thickness of conducting region (244) is equal to or greater than the thickness of absorption region (206). Therefore, Na teaches an overlapping ranges. Hence, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the depth of conducting region (244) through routine experimentation and optimization to obtain the desired conducting region because the depth of conducting region (244) is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05
Regarding Claim 17: Na as modified teaches a photo-detecting apparatus as set forth in claim 14 as above. The combination of Na and Na ‘508 further teaches wherein the absorption region (206) includes a first surface, a second surface that is opposite to the first surface, and one or more side surfaces between the first surface and the second surface, and wherein at least a part of the first surface, the second surface, and/or the one or more side surfaces are in contact with the carrier conducting layer (202/244) (see Na, Fig.2C as shown above).  
Regarding Claim 18: Na as modified teaches a photo-detecting apparatus as set forth in claim 14 as above. The combination of Na and Na ‘508 further teaches wherein at least 50% of the absorption region (206) is doped with a doping concentration of the first dopant equal to or greater than 1 x 1016 cm3 (see Na, Fig.2C as shown above and ¶ [0115])
Regarding Claim 19: Na as modified teaches a photo-detecting apparatus as set forth in claim 14 as above. The combination of Na and Na ‘508 further teaches wherein a second doped region (209) in the carrier conducting layer (202/244) and in contact with the absorption region (206), wherein the second doped region (209) is doped with a fourth dopant having a conductivity type the same as the first conductivity type and having a fourth peak doping concentration higher than the first peak doping concentration, and wherein the electrode (214) is electrically coupled to the second doped region (209) (see Na, Fig.2C as shown above, ¶ [0105], and ¶ [0115]).  
Regarding Claim 20: Na as modified teaches a photo-detecting apparatus as set forth in claim 14 as above. The combination of Na and Na ‘508 further teaches wherein the first conductivity type of the first dopant and the second conductivity type of the second dopant are different, and a ratio between a doping concentration of the absorption region (206) and a doping concentration of the carrier conducting layer (244) at the at least one heterointerface is equal to or greater than 10 (see Na, Fig.2C as shown above, ¶ [0105], and ¶ [0115]).  
Regarding Claim 21: Na as modified teaches a photo-detecting apparatus as set forth in claim 16 as above. The combination of Na and Na ‘508 further teaches wherein at least a part of the conducting region (244) is between the respective first doped region (226/236) and the absorption region (206) (see Na, Fig.2C as shown above).  
Regarding Claim 22: Na as modified teaches a photo-detecting apparatus as set forth in claim 14 as above. The combination of Na and Na ‘508 is silent upon explicitly disclose wherein a nearest distance between one of the control electrodes and one or more side surfaces of the absorption region is between 0.1 µm and 20 µm.  
However, the combination of Na and Na ‘508 teaches wherein a distance/gap between one of the control electrodes (222/232/530/520) and one or more side surfaces of the absorption region (206/50/510) (see Na, Fig.2C as shown above and see Na ‘508, Fig.5).  
Hence, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the distance/gap between one of the control electrodes (222/232/530/520) and one or more side surfaces of the absorption region (206/50/510) through routine experimentation and optimization to reduce a current leakage from control electrode to absorption region because the distance/gap between one of the control electrodes (222/232/530/520) and one or more side surfaces of the absorption region (206/50/510) is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05 
Regarding Claim 23: Na as modified teaches a photo-detecting apparatus as set forth in claim 14 as above. The combination of Na and Na ‘508 further teaches wherein the material of the carrier conducting layer (202/244) includes silicon, and the material of the absorption region (206) includes germanium (see Na, Fig.2C as shown above, ¶ [0104]- ¶ [0105], and ¶ [0115]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896